     Case 2:20-cv-00357-WKW-SMD Document 9 Filed 08/31/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

MICHAEL D. COLLINS, JR.,               )
                                       )
             Plaintiff,                )
                                       )
       v.                              )     CASE NO. 2:20-CV-357-WKW
                                       )               [WO]
ROBERT HENLINE, TRACY                  )
JACKSON, SUSAN MONCRIEF,               )
JAMES STROUD, CAPTAIN                  )
TUCK, LT. WATKINS,                     )
LIEUTENANT RICHARDSON,                 )
SGT. HEARD, SGT. RAGSDALE,             )
SGT. DAVIDSON, SGT. HAYNIE,            )
OFFICER SHULLE, OFFICER                )
PATTEN, OFFICER RYAN,                  )
OFFICER TIDWELL, OFFICER               )
WELDON, OFFICER EVANS,                 )
OFFICER RICKS, OFFICER                 )
KODYA, OFFICER TEMPLIN,                )
OFFICER UNGER, OFFICER                 )
HILL, OFFICER OLIVER,                  )
OFFICER CARLTON, OFFICER               )
ROY, OFFICER THORNTON,                 )
OFFICER CASABLANCO,                    )
WARDEN ESTES, OFFICER                  )
BELL, and KAY IVEY,                    )
                                       )
             Defendants.               )

                                   ORDER

      On July 30, 2020, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 8.) Upon an independent review of the
      Case 2:20-cv-00357-WKW-SMD Document 9 Filed 08/31/20 Page 2 of 2




record, it is ORDERED that the Recommendation is ADOPTED and that this action

is DISMISSED without prejudice.1

       Final judgment will be entered separately.

       DONE this 31st day of August, 2020.
                                                           /s/ W. Keith Watkins
                                                     UNITED STATES DISTRICT JUDGE




       1
          The Magistrate Judge’s Report and Recommendation (Doc. # 8) was mailed to Plaintiff
at his address of record, but it was returned as undeliverable. Plaintiff’s failure to keep the court
apprised of his current address is an additional basis for dismissal because it is tantamount to a
failure to prosecute and/or an abandonment of the case. (See Doc. # 5 (ordering “that the plaintiff
shall immediately inform the court and the defendants or, if counsel has appeared on behalf of the
defendants, counsel of record of any change in his address. Failure to provide a correct address to
the court within ten (10) days following any change of address will result in the dismissal of this
action.”).)

                                                 2
